284 F.3d 1323
In re Marsha L. JACOWAY, Debtor.John M. Wolfe, Chapter 7 Trustee, Appellant,v.Marsha L. Jacoway, Appellee.
No. 00-57072.
United States Court of Appeals, Ninth Circuit.
Submitted February 5, 2002.*
Filed April 8, 2002.

Christopher A. Minier, Wood, Bohm & Francis, LLP, Irvine, CA, for the appellant.
Andrew S. Bisom, Bisom & Cohen, LLP, Santa Ana, CA, for the appellee.
Appeal from the Ninth Circuit Bankruptcy Appellate Panel; Perris, Brandt and Montali, Bankruptcy Judges, Presiding. BAP No. CC-00-01033-PBMo.
Before TROTT, THOMAS and WARDLAW, Circuit Judges.

ORDER

1
Appellant John M. Wolfe, trustee of Marsha L. Jacoway's Chapter 7 bankruptcy estate, appeals the Bankruptcy Appellate Panel's ("BAP") decision published as In re Jacoway, 255 B.R. 234 (9th Cir.BAP 2000). We previously cited Jacoway with approval in In re Dudley, 249 F.3d 1170 (9th Cir.2001), and now affirm the BAP's decision.


2
AFFIRMED.



Notes:


*
 This panel unanimously finds this case suitable for decision without oral argumentSee Fed. R.App. P. 34(a)(2).